Judge GREENE
concurring in the result.
I concur, for different reasons, that the trial court was without jurisdiction to hear defendant’s motion for specific performance of the separation agreement.
The action in which defendant’s motion for specific performance was filed was established in 1976 when plaintiff filed for a divorce. Because there was a child born of the marriage between plaintiff and defendant, that action remained pending until 13 August 1990, the date on which the trial court terminated the plaintiff’s obligation to pay child support on the grounds that the child was nineteen years old and had graduated from high school. See Blackley *790v. Blackley, 285. N.C. 358, 362, 204 S.E.2d 678, 681 (1974) (trial court “acquires jurisdiction over the custody of the unemancipated children of the marriage” when a divorce action is brought and it continues until children are emancipated). Therefore, there existed no pending action on 17 August 1990 in which to file a motion for specific performance and the trial court was without jurisdiction to entertain such a motion. See 60 C.J.S. Motions and Orders § 3 (1969) (a “motion implies the pendency of a suit between the parties and is confined to incidental matters in the progress of the cause . . .”).